On July 7, 1995, it was ordered that the defendant shall receive the following sentence: 1. As to the crime of Attempted Deliberate Homicide, Montana Code Annotated 45-4-103(1993) and 45-5-401(1993), the defendant shall serve forty (40) years in the Montana State Prison; 2. As to the charge of Use of a Weapon in the commission of the crime of Attempted Deliberate Homicide, pursuant to Montana Code Annotated 46-18-221(1993), the defendant shall serve an additional ten (10) years in the Montana State Prison which shall run consecutively; 3. As to the charge of Criminal Endangerment, Montana Code Annotated 45-5-207(1993), the defendant shall serve five (5) years in the Montana State Prison. This sentence shall be concurrent with the sentence for Attempted Deliberate Homicide; 4. As to the charge of Use of a Weapon, Montana Code Annotated 46-18-221(1993), the defendant shall serve an additional five (5) years in the Montana State Prison which shall run consecutively to Criminal Endangerment but concurrently with the Attempted Deliberate Homicide and additional dangerous weapon sentence for that offense; 5. The defendant shall be designated a dangerous *31offender pursuant to Montana Code Annotated 46-18-404(1993); 6. The defendant shall receive 333 days credit for the time he spent incarcerated in the Toole County Department of Public Safety pursuant to Montana Code Annotated 46-18-403(1993).
DATED this 19th day of March, 1996.
On March 8,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and requested that his hearing be continued.
It is hereby ordered that the case will be continued to the May 24, 1996 hearing.
Done in open Court this 8th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal